ON MOTION TO WITHDRAW AS COUNSEL
WALDEN, Judge.
The public defender has filed an Anders1 motion and brief, requesting leave to withdraw as counsel for appellant and representing to this court that no reversible error appears. Subsequently, this court gave the appellant thirty days within which to file a brief in his own behalf. Appellant has not responded, although counsel for the appellee has. Our review of the documents and record indicates that the sentencing guideline scoresheet incorrectly shows that sexual battery is a life felony and requires, correction. Pursuant to section 794.011(4)(b), Florida Statutes (1984), it is a felony of the first degree. Further, without a finding below that the defendant has the present ability to pay, the imposition of the $1,725 fine was error and accordingly must be deleted from the judgment. See section 775.0835, Florida Statutes (1985). In all other respects, no reversible error appears and the conviction and sentence are affirmed. We accordingly grant the motion to withdraw but re*485mand with directions that revisions be made consistent with this opinion.
AFFIRMED IN PART; REVERSED AND REMANDED IN PART.
DELL and GUNTHER, JJ., concur.

. Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967).